Title: To Benjamin Franklin from Richard Bache, 14 June 1778
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Manheim June 14, 1778
Some time ago I received from you a memorandum to inquire after a Richard Cooke, a native of Rotterdam, who had been settled some years in America. In consequence of an advertisement I put in the papers, I am applied to by the Son of the said Richard Cooke, (who has resided laterly and is now living in No. Carolina) for a Letter to you, he intending shortly to go to Europe to look after the Legacy that is said to be left him; he will carry such Letters and papers with him as to leave no doubt of his Identity. I have advised him to write to Europe first, to know whether the Legacy is worth the trouble and expence of a Voyage thither. But he has conceived that it is some thing considerable, and is therefore bent upon the Voyage. I have had the pleasure of hearing repeatedly from you lately, and have done myself the pleasure of writing you often. I hope those lately wrote will have better luck than many others that went before them, which I find by your late Letters never got to hand. Sally and the Children are well, we join in Love and Duty to yourself Temple and Benny. I am Dear Sir Your affectionate Son
Rich. Bache
Dr. Franklin
 
Addressed: The Honble. / Docr. Benjn. Franklin / Ambassador from the United States of / No. America at the Court of / France / Favored by Mr. Richd. Cooke
